Citation Nr: 1041766	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board remanded this claim in August 2008 for 
additional notice and development.  The requisite notice and 
development actions have been completed, and the case is ready 
for appellate review.  


FINDINGS OF FACT

1.  Prior to October 9, 2008, the evidence does not show that the 
Veteran's bilateral hearing loss resulted in a compensable 
hearing impairment.

2.  On October 9, 2008, the Veteran's demonstrated level III 
hearing loss in the right ear and level IV hearing loss in the 
left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 9, 2008, the criteria for a compensable 
rating for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  On October 9, 2008 the criteria for 10 percent rating, but no 
higher, for bilateral hearing loss were met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Evidence

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco, 
supra.

The Veteran is presently in receipt of a noncompensable rating 
for bilateral hearing loss pursuant to Diagnostic Code 6100.  38 
C.F.R. § 4.85.  Diagnostic Code 6100 provides rating formulas 
based on quantitative measures of pure tone audiometry testing 
and controlled speech discrimination.  See id.  The horizontal 
lines in Table VI (in 38 C.F.R. § 4.85) represent eleven 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent eleven categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure tone 
decibel loss.  For example, with the percentage of discrimination 
of 70 and an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure will be 
followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V," and the poorer 
ear has a numeric designation level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The record 
does not contain any medical evidence indicating that the 
Veteran's hearing loss meets either of these unusual patterns of 
hearing impairment.

Evidence 

The Veteran has supplied hearing test results obtained for the 
use of his employer.  The most recent report is from March 2005, 
and contains test results from February 1998 to March 2005.  The 
pertinent test results, that is, those for the period from one 
year before the February 2004 claim for an increased rating, 
include results from March 2003, March 2004, and March 2005.  
These test results only include pure tone thresholds.  They do 
not include controlled speech discrimination testing using the 
Maryland CNC word list, nor do these records indicate whether the 
testing was performed by a state-licensed audiologist, as 
required by 38 C.F.R. § 4.85(a).  Hence, these test results do 
not meet the requirements for examinations used to evaluate 
hearing also, although they do provide some indication of the 
level of the Veteran's hearing impairment.

The pure tone audiometry test results in March 2003 were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
40
LEFT
25
25
65
65

The pure tone audiometry test results in March 2004 were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
45
45
LEFT
30
30
65
70

The pure tone audiometry test results in March 2005 were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
45
45
LEFT
45
30
70
75

In addition, the VA treatment records contain audiometric test 
results obtained in February 2006, however, the treatment notes 
clearly state that the audiogram was not valid for rating 
purposes.  See 38 C.F.R. § 4.85.  

A VA audiological examination, dated April 2004 and sufficient 
for VA rating purposes, is associated with the record.  The pure 
tone audiometry test results from this examination were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
50
LEFT
45
50
65
70

The puretone average was 44 in the right ear and 58 in the left 
ear.  Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  

The Veteran was reexamined by VA in October 2008 in connection 
with the present claim.  The pure tone audiometry test results 
from this examination were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
55
55
LEFT
50
50
70
80

The puretone average was 39 in the right ear and 60 in the left 
ear.  Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 0 percent in the left ear.  The 
examiner commented that the pure tone audiometry results were 
consistent with the Veteran's medical history, but that the 
complete lack of word recognition in the left ear was 
inconsistent with prior testing.  The examiner observed that VA 
audiology notes from the past year did not reflect any complaints 
about word recognition in the left ear.  He added that all data 
was judged valid for rating purposes with the exception of the 
left word recognition score.

The Veteran submitted numerous lay statements from co-workers and 
friends.  They attested to their personal observations of the 
Veteran's hearing difficulties.  Most recently, the Veteran 
submitted a January 2010 statement in which he related having 
significant difficulty in basic conversations, which curtailed 
participation in social activities.  

Analysis 

In the present case, the October 9, 2008 audiogram is the first 
instance that the Veteran's hearing loss approximated the 10 
percent rating criteria.  The October 2008 audiogram shows pure 
tone threshold averages for the right ear of 39 decibels (db) and 
for the left ear of 60 db.  The Veteran scored 80 percent on the 
speech discrimination test for the right ear.  The examiner could 
not obtain a valid speech discrimination testing result for the 
left ear.  It is notable that the examiner did not certify that 
the use of the speech discrimination test was not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  See 38 C.F.R. § 4.85(c), nor was he 
asked to do so.  Nonetheless, the Board will consider a rating 
exclusively based upon puretone threshold average for the left 
ear.  See 38 C.F.R. § 4.85, Table VIA.  For the right ear, the 
Veteran receives a numeric designation of "III."  For the left 
ear, the Veteran receives a numeric designation of "IV."  The 
designations of "IV" for the poorer ear and "III" for the 
better ear result in a 10 percent rating.  38 C.F.R. § 4.85, 
Tables VI, VIA, VII.  

The Board has considered the prior audiograms.  However, they do 
not suggest that the Veteran's hearing acuity approximated the 
criteria for a compensable rating.  Compare Audiograms dated 
March 2003, March 2004, April 2004, and February 2006 and 
38 C.F.R. § 4.85, Tables VI, VIA, VII.  

A rating of 10 percent, but no higher, for service connected 
bilateral hearing loss effective October 9, 2008 is granted.  

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected hearing loss.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected hearing loss 
disability should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there is 
also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  In the absence of an unusual disability 
picture such as one involving marked interference with employment 
or frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2004 letter, 
prior to the date of the issuance of the appealed April 2004 
rating decision.  In August 2008, the Veteran received 
notification concerning how a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While this letter was 
furnished after the issuance of the appealed rating decision, the 
appeal was subsequently readjudicated in a Supplemental Statement 
of the Case issued in a December 2009.  This course of corrective 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board remanded the appeal in August 2008.  The record must 
reflect substantial compliance with the prior remand directives.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the 
Board remanded the appeal for the following actions: send 
additional notification on the information and evidence necessary 
to substantiate the claim, obtain VA treatment records from Erie, 
Pennsylvania, obtain any identified outstanding private records, 
and to furnish an additional VA audiological examination.  The RO 
sent an August 2008 notification letter meeting the notification 
requirements by the remand.  VA treatment records from Erie, 
Pennsylvania from February 2006 through May 2009 are associated 
with the record.  The Veteran did not identify any private 
audiology records.  Lastly, a VA examination report, dated 
October 2008, is included with the record.  The Board finds the 
record substantially complies with the August 2008 remand 
instructions.  See id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in April 
2004 and October 2008 that were fully adequate for the purposes 
of adjudication.  The VA examination reports include a full 
review of the claims file, interview of the Veteran, audiological 
examination, and medical diagnoses by appropriately qualified 
healthcare providers.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating of 10 percent, but no higher, for service connected 
bilateral hearing loss effective October 9, 2008 is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


